Case 1:17-cv-01407-CFC-SRF Document 628 Filed 02/12/20 Page 1 of 3 PageID #: 43360




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELA WARE


   GENENTECH, INC. and CITY OF
   HOPE,

               Plaintiffs,                      Civ. No. 17-1407- CFC, Consol.

         v.

   AMGEN INC.,

               Defendant.



                                MEMORANDUM ORDER

        Amgen has moved for leave to amend its First Amended Answer,

  Affirmative Defenses, and Counterclaims to add an affirmative defense and

  counterclaim that U.S. Patent 8,574,869 ("Kao") is unenforceable because of

  inequitable conduct before the United States Patent and Trademark Office

  ("PTO"). D.I. 507. In Amgen's words: "The inequitable conduct ... relates to

  actions taken at the PTO by Genentech's inventors and prosecuting attorneys-

  specifically their deliberate withholding of data and conclusions concerning

  Example 8 and Figure 20 of Kao." D.I. 558 at 3.

        As a general matter, Rule 15(a) governs the amendment of pleadings before

  trial. But when, as here, a party seeks to amend a pleading after the scheduling
Case 1:17-cv-01407-CFC-SRF Document 628 Filed 02/12/20 Page 2 of 3 PageID #: 43361




  order's deadline for pleading amendments has passed, the court will apply Rule

   16(b) as opposed to Rule 15(a). Eastern Minerals & Chems. Co. v. Mahan, 225 F.3d

  330, 340 (3d Cir. 2000). Rule 16(b) requires district courts to impose a schedule and

  instructs that once the schedule is set, it "may be modified only for good cause and

  with the judge's consent." FED. R. C1v. P. 16(b)(4) (emphasis added). "Good cause"

  exists when the party seeking leave to amend exercised reasonable diligence in

  trying to comply with the scheduling order. See WebXchange Inc. v. Dell Inc., 2010

  WL 256547, at *2 (D. Del. Jan. 20, 2010). Thus, "[i]n contrast to Rule 15(a), the

  good cause standard under Rule 16(b) hinges on diligence of the movant, and not on

  prejudice to the non-moving party." Id. (internal citation omitted).

        Under the then-operative scheduling order, the deadline to file amendments

  to pleadings was February 22, 2019. See D.I. 260. Amgen filed its motion to amend

  seven months later, on September 20, 2019. D.I. 507.

        Amgen concedes that Genentech produced to it in October 2018 and January

  2019 three internal Genentech presentations that contained the data that Amgen

  alleges Genentech deliberately withheld from the PTO. D.I. 508 at 6-7. It argues,

  however, that "it was not until the depositions" of three witnesses had been

  completed "in July 2019 that Amgen could plead this [inequitable conduct] defense

  with sufficient particularity." Id. at 13.


                                               2
Case 1:17-cv-01407-CFC-SRF Document 628 Filed 02/12/20 Page 3 of 3 PageID #: 43362




        Because, by its own admission, Amgen had the ability in July 2019 to plead

  with particularity the proposed inequitable conduct claim and defense it now seeks

  to add to the case, I find that Amgen unduly delayed by waiting until September

  2019 to seek leave to add that claim and defense to the case.

        Because Amgen has failed to show good cause for its delay, IT IS HEREBY

  ORDERED that its Motion for Leave to Amend Its First Amended Answers,

  Affirmative Defenses, and Counterclaims (D.1. 507) is DENIED.



   Dated: February 12, 2020
                                        UNITED STATE DISTRICTG




                                            3
